Exhibit 10.116







DONALD G. DAVIS, ESQUIRE







LOS ANGELES

 

Ritz Carlton Annex

(310) 823-8300/fax (310) 301-3370




Respond to:

P. O. Box 12009

Marina Del Rey, CA

90295-3009




 

February 16,  2007







Matthew Schissler

Cord Blood America, Inc..

9000 W. Sunset Boulevard, Suite 400

Los Angeles, CA 90069




Dear Matt,




This Engagement Letter will confirm Donald G. Davis’ (“Attorney”) engagement to
provide legal advice to Cord Blood America, Inc. (“Client”) on Securities and
Corporate law matters, and upon execution, supersedes our earlier fee letter of
October 24, 2006.




This Engagement Letter memorializes the nature, scope and terms of Attorney’s
employment and summarizes our understanding and agreement as to the legal
services we will render and legal fees we will charge.




We have agreed to render hourly advice at our standard hourly rates: ($335 per
hour for my time, with lesser rates for junior attorneys, paralegals, word
processing and clerks-1/4 hr minimum increments).  Hourly billed time will be
invoiced periodically and will be due upon receipt.  

(A 1 1/2% charge is added monthly on balances outstanding over 30 days.)




Client hereby agrees to issue to Attorney 150,000 shares of S-8 registered, free
trading Cord Blood America, Inc., stock, having an agreed value equal to the
closing price of the Client’s Common Stock on the date of approval of this
Agreement by the Client’s Board of Directors.  Of the sum thereby represented,
$5,000 shall be applied to pay in full a like amount of outstanding bills owed
by Client to Attorney for legal services previously rendered (and rendered in
association with preparation of the Flexible Stock Plan and Form S-8), and the
balance shall be accepted by Attorney under the terms of this Agreement as a
Retainer, which is contractually required by Attorney in order to proceed with
rendering services under this Agreement, and which shall be applied by Attorney
against current and further billings of Attorney’s services to Client under the
terms of this Agreement.  




Attorney acknowledges the provisions of the securities laws which preclude
trading on inside information, including specifically Section 10b and Rule
10b(5) under the Securities and Exchange Act of 1934, and agrees to abide by all
such laws.  Attorney reserves the right to require, and anticipate the need for,
deposits or advances for fees, costs and expenses as they are or will be
incurred or paid once the value of the retainer has been exhausted.  If
additional retainers, deposits or advances are necessary, Attorney will contact
Client and request payments in accordance with this Agreement. Client agrees to
make all such payments in accordance with Attorney's requests.  Notwithstanding
the payment of any retainer now or hereafter made by Client, Client agrees to
pay Attorney's billing statements in full in accordance with the terms of this
Agreement so that all retainers, advances or deposits are replenished from time
to time.  Any balance of any retainer, advance or deposit after Attorney's final
billing will be refunded or paid to Client.  Client acknowledges that all
retainers, advances or deposits are not estimates of fees or costs.




Our fees are determined in accordance with applicable ethical rules by
considering a number of factors, including the specialty nature of the legal
services to be rendered, our 35 years of experience, the novelty and difficulty
of the questions involved, the magnitude of the matter; the amount of our time
we anticipate will be required; any time limitations or other special demands
presented, and the results obtained.




We carry malpractice insurance well in excess of State Bar minimums, and the
firm has over 35 years of experience in securities law matters.  We do not do
litigation, although our group practice partner, Shaub & Williams, does
litigation representation under separately negotiated fee arrangements, and we
are often asked to assist in strategy on such matters.  The terms of this Letter
Agreement may only be changed by written agreement formally executed by our
firm.




If this is acceptable please sign and fax back this fee letter to 310 301-3370,
whereupon it will become a binding agreement between us.




We are pleased to undertake this representation, and look forward to assisting
you.




Best personal regards,







/s/ Donald G. Davis

Donald G. Davis, Esquire







Agreed:







Cord Blood America, Inc.

 

 

 

 

 

By:

 

Date:

 

 

Matthew Schissler

 

 

     



